DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Jihwang Yeo (Reg. No. 63,045) on 3/3/2021. The application has been amended as follows:
Claim 1.	(Currently Amended) A video generation apparatus for generating a stream of images representing a sequence of events comprising actions performed by a user on a tangible instrument during an interactive computer simulation, the video generation apparatus comprising:
one or more processors configured to: 
define a real-world field of view of a user from a 3D location within an enclosed area of a simulator; 
determine a virtual camera position in the enclosed area from the 3D location; [[and]] 
render the stream of images from the virtual camera position to produce a rendered stream of images by 
receiving an event corresponding to an action performed by the user through the tangible instrument during the interactive computer simulation; 
receiving images of the tangible instrument and of at least a portion of the enclosed area, related to the action and corresponding to the real-world field of view of the user during the interactive computer simulation, the images having been captured, during the interactive computer simulation, by one or more cameras located within the enclosed area; and

provide the rendered stream of images for display on a display device to enable monitoring of the user’s interaction with the simulator, including the actions performed by the user on the tangible instrument; and
update the position of the virtual camera in response to changes in the 3D location, the changes having been captured by a motion tracker in the simulator,
wherein the rendered stream of images represents an approximation of what the user actually sees.

Claim 7.	(Canceled).

Claim 13.	(Currently Amended) A method for generating a stream of images representing a sequence of events comprising actions performed by a user on a tangible instrument during an interactive computer simulation, comprising:
defining a real-world field of view of a user from a 3D location within an enclosed area of the simulator;
determining a virtual camera position in the enclosed area from the 3D location; [[and]]
rendering the stream of images from the virtual camera position by: 
receiving an event corresponding to an action performed by the user through the tangible instrument during the interactive computer simulation; 
receiving images of the tangible instrument and of at least a portion of the enclosed area, related to the action and corresponding to the real-world field of view of the user during the interactive computer simulation, the images having been captured, during the interactive computer simulation, by one or more cameras located within the enclosed area; and
generating images based on (1) a result of the action and (2) the received images of the tangible instrument and of at least the portion of the enclosed area, related to the action; [[and]]
and
updating the position of the virtual camera in response to changes in the 3D location, the changes having been captured by a motion tracker in the simulator,
wherein the rendered stream of images represents an approximation of what the user actually sees.

Claim 17.	(Cancelled).

Claim 21.	(Currently Amended) A non-transitory computer readable medium storing computer-readable instructions stored thereon, which when executed by a processing unit of a simulator configure the processing unit to:
define a real-world field of view of a user from a 3D location within an enclosed area of the simulator;
determine a virtual camera position in the enclosed area from the 3D location; [[and]]
render the stream of images from the virtual camera position by: 
receiving an event corresponding to an action performed by the user through the tangible instrument during the interactive computer simulation; 
receiving images of the tangible instrument and of at least a portion of the enclosed area, related to the action and corresponding to the real-world field of view of the user, the images having been captured by one or more cameras located within the enclosed area; and
generating images based on (1) a result of the action and (2) the received images of the tangible instrument and of at least the portion of the enclosed area, related to the action; [[and]]
provide the rendered stream of images for display on a display device to enable monitoring of the user’s interaction with the simulator, including the actions performed by the user on the tangible instrument; and
update the position of the virtual camera in response to changes in the 3D location, the changes having been captured by a motion tracker in the simulator,


Allowable Subject Matter

Claims 1-6, 8-15, 18-19 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-6, 8-15, 18-19 and 21-22.  
Claims 1, 13 and 21 recite defining a real-world field of view of a user from a 3D location within an enclosed area of the simulator; determining a virtual camera position in the enclosed area from the 3D location; rendering the stream of images from the virtual camera position by: 
receiving an event corresponding to an action performed by the user through the tangible instrument during the interactive computer simulation; receiving images of the tangible instrument and of at least a portion of the enclosed area, related to the action and corresponding to the real-world field of view of the user during the interactive computer simulation, the images having been captured, during the interactive computer simulation, by one or more cameras located within the enclosed area; and generating images based on (1) a result of the action and (2) the received images of the tangible instrument and of at least the portion of the enclosed area, related to the action; providing the rendered stream of images for display on a display device to enable monitoring of the user’s interaction with the simulator, including the actions performed by the user on the tangible instrument; and updating the position of the virtual camera in response to changes in the 3D location, the changes having been captured by a motion tracker in the simulator, wherein the rendered stream of images represents an approximation of what the user actually sees.
Falash 20140186810, Lee 20150089520 and Kikinis 20090238378 combined cannot teach these limitations perfectly, the specific combination recited by the Applicant is found to be 

Claims 2-6 and 8-12 are allowed because they depend on claim 1. 
Claims 14-15 and 18-19 are allowed because they depend on claim 13.
Claim 22 is allowed because it depend on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616